Order entered October 30, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01472-CV

                      IN RE FEYSAL AYATI-GHAFFARI, Relator

                Original Proceeding from the 417th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 417-03108-2013

                                         ORDER
                      Before Justices Moseley, Lang-Miers, and Evans

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE